Citation Nr: 1438085	
Decision Date: 08/26/14    Archive Date: 09/03/14	

DOCKET NO.  07-38 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	K. L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963, and from August 1963 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2006 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the Board found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a right hip disability.  At that same time, the Board assigned an effective date of January 29, 2002 for the award of a 20 percent evaluation for hemorrhoids.  Those decisions are final.  38 U.S.C.A. § 7104 (West 2002).

The Board in October 2010 also remanded for additional development the issues of entitlement to increased evaluations for the Veteran's service-connected right and left knee disabilities.  Those issues are once more before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's chondromalacia of the right and left knees.  

In that regard, a review of the Veteran's claims folder would appear to indicate that he most recently underwent a VA examination for the purpose of determining the severity of his service-connected knee disabilities in March 2012, at this point, approximately two and one-half years ago.  Unfortunately, contrart to the precise instructions set forth in the October 2010 remand the examination report indicates that the examiner did not review the Veteran's claims folders.  Such a failure mandates further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, to date, the Veteran continues to complain that his service-connected right and left knee disabilities adversely impact his daily activities.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records pertaining to either knee disorder subsequent to August 2013 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination in order to more accurately determine the current severity of his service-connected right and left knee disabilities.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is advised that the consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

As part of the examination report the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well comment on the nature and extent of his service-connected right and left knee chondromalacia patellae.  In particular, the examiner should specifically comment regarding any and all limitation of motion, including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should additionally inquire as to whether the Veteran experiences flare-ups associated with his bilateral chondromalacia patellae.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiner must specify in his report that the claims file, the Veteran's Virtual VA file, and any Veterans Benefits Management System electronic file have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims of entitlement to initial evaluations in excess of 10 percent for chondromalacia patella of the right and left knees.  Should any benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since March 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



